Citation Nr: 0816412	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  04-23 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for teeth numbered 2 and 15 for treatment 
purposes has been received.

2.  Entitlement to service connection for teeth numbered 2 
and 15 for treatment purposes. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to November 
1969. 
 
The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
in which the RO denied the veteran's claim of service 
connection for dental injury.  In April 2004, the veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in May 2004, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in June 2004.  

In July 2007, the claim was remanded to the RO to schedule 
the veteran for a videoconference hearing.  

In October 2007, the veteran testified during a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  The transcript of these proceedings is 
of record. 

The Board notes that the veteran withdrew his claim for teeth 
other than 2 and 15 on the record in the course of his 
hearing.  As the withdrawn issues are no longer before the 
Board (see 38 C.F.R. § 20.204 (2007)), the appeal is limited 
to the issues listed on the title page.

The Board points out that, regardless of the RO's actions, 
the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 
(West 2002) to address the question of whether new and 
material evidence has been received to reopen the issue of 
service connection for teeth numbered 2 and 15 for treatment 
purposes.  That matter goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim on a de 
novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).   As the Board must first decide whether new and 
material evidence to reopen the claim for service connection 
for teeth numbered 2 and 15 for treatment purposes has been 
received before it can address the matter on the merits-and 
in light of the Board's favorable action on the petition to 
reopen-the Board has characterized the appeal as 
encompassing the two issues on the title page.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Board's decision granting the petition to reopen the 
claim for service connection for teeth numbered 2 and 15 for 
treatment purposes is set forth below.  The claim for service 
connection for teeth numbered 2 and 15 for treatment 
purposes, on the merits, is addressed in the remand following 
the order; that matter is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and assistance action needed to fairly 
adjudicate the petition to reopen the claim for service 
connection for teeth numbered 2 and 15 for treatment purposes 
has been accomplished.

2.  In a September 1977 rating decision, the RO denied the 
veteran's claim for service connection for teeth numbered 2 
and 15 for treatment purposes; although notified of the 
denial in a letter dated the same month, the veteran did not 
initiate an appeal.

3.  New evidence associated with the claims file since the 
September 1977 rating decision, when considered by itself or 
in connection with evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for teeth numbered 2 and 15 for treatment 
purposes, and raises a reasonable possibility of 
substantiating the claim.




CONCLUSIONS OF LAW

1.  The September 1977 rating decision denying service 
connection for teeth numbered 2 and 15 for treatment purposes 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2007).

2.  As evidence received since the September 1977 denial is 
new and material, the criteria for reopening the claim for 
service connection for teeth numbered 2 and 15 for treatment 
purposes are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In view of the Board's favorable disposition of the veteran's 
petition to reopen his claim for service connection for teeth 
numbered 2 and 15 for treatment purposes, the Board finds 
that all notification and development action needed to render 
a fair decision on this aspect of the appeal has been 
accomplished.

II. Petition to Reopen

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence. See 38 U.S.C.A. § 
1154(a) (West 2002); 38 C.F.R. § 3.303(a).

The veteran's original claim for service connection for teeth 
numbered 2 and 15 for treatment purposes was initially 
considered and denied in a September 1977 rating decision.  
In denying the claim, the RO relied on a notation in the 
service treatment records that only teeth numbered 8, 9, 23, 
24, and 25 were injured due to trauma in service.  Thus, 
there was no evidence or contentions maintaining that 
traumatic injuries to teeth numbered 2 and 15 also occurred 
in active service.

The veteran was notified of the denial later the same month, 
but did not initiate an appeal.  Hence, the RO's decision is 
final as to the evidence of record.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F. 3rd 1356 (Fed. Cir. 1998).

The veteran filed the current claim for service connection 
for teeth numbered 2 and 15 for treatment purposes in June 
2003.

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.256(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Prior to the RO's September 1977 denial, the claims file 
consisted of service treatment records indicating that teeth 
numbered 8, 9, 23, 24, and 25 were noted as injured due to 
trauma in service.  

Evidence associated with the claims file since the September 
1977 rating decision includes the veteran's testimony that 
during the helicopter accident that injured his five teeth, 
already previously noted as service-connected, teeth numbered 
2 and 15 were knocked loose.  The veteran further contended 
that teeth numbered 2 and 15 fell out and were repaired at 
the Columbia VA Medical Center (VAMC) within 90 days of his 
separation from service.  

Clearly, the majority of the additional evidence received is 
"new" in the sense that it was not previously before agency 
decision makers.  The Board also finds that this evidence is 
"material" for purposes of reopening.  Particularly, in 
light of the presumed credibility of the veteran's 
statements, his contentions suggest the possibility of a 
nexus between his current problems with teeth numbered 2 and 
15 and service trauma.  The Board reiterates that, for 
purposes of reopening, the credibility of the evidence is 
presumed.  See Justus, 3 Vet. App. at 512-513; see also 38 
U.S.C.A. § 1154(a).

The Board finds that, when considered by itself or with 
evidence previously of record, the aforementioned evidence 
relates to an unestablished fact necessary to substantiate 
the veteran's claim for service connection for teeth numbered 
2 and 15 for treatment purposes.  As such, this evidence 
constitutes new and material evidence to reopen the claim.  
Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
bilateral glaucoma are met.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).


ORDER

As new and material evidence to reopen the claim for service 
connection for teeth numbered 2 and 15 for treatment purposes 
has been received, to this limited extent, the appeal is 
granted.


REMAND

The Board finds that additional development of the claim for 
service connection, on the merits, is warranted.

The Board finds that a medical opinion that directly 
addresses the medical relationship, if any, between the 
veteran's current problems with teeth numbered 2 and 15 and 
service would be helpful in resolving the claim on appeal.  
See 38 U.S.C.A. § 5103A.  

Hence, the RO should arrange for the veteran to undergo a VA 
dental examination at an appropriate VA medical facility.  
The veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, shall result in 
denial of the reopened claim.  See 38 C.F.R. § 3.655(b) 
(2007).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The veteran alleges 
that he received treatment for the identified teeth, 2 and 
15, within 90 days of separation of service.  He further 
alleges that this treatment was due to the trauma he endured 
in combat in Vietnam.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical and dental 
records from the Columbia VAMC dated November 1969 to March 
1970 and also since July 2003, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2007) as regards requesting 
records from Federal facilities.

The RO should, through VCAA compliant notice, give the 
veteran another opportunity to present information and/or 
evidence pertinent to the claim remaining on appeal.  The 
RO's notice to the veteran should explain that he has a full 
one-year period for response.  See 38 U.S.C.A § 5103(b)(1) 
(West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2007) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  The RO should also invite the veteran 
to submit all evidence in his possession, and ensure that its 
notice for the claim meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) as 
regards to the five elements of a claim for service 
connection-particularly, disability ratings and effective 
dates, as appropriate. 
 
Thereafter, the RO should obtain any additional evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2007).

Finally, the Board notes that the veteran was not supplied 
with the relevant regulations in the May 2004 statement of 
the case (SOC).  After all prescribed development is 
accomplished, the AOJ should then readjudicate the veteran's 
claim with a supplemental SOC (SSOC), supplying any relevant 
regulations, to include 38 C.F.R. § 3.381.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claim for 
service connection, on the merits.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should request and obtain all 
available pertinent records of evaluation 
and/or medical and dental treatment from 
the Columbia VAMC from November 1969 to 
March 1970 and from July 2003 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records or 
responses received should be associated 
with the claims file.

2.  The RO should, through VCAA-compliant 
notice, furnish to the veteran and his 
representative, a letter requesting that 
the veteran provide information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to his claim remaining on appeal.  The RO 
should invite the veteran to submit any 
pertinent evidence in his possession. 
 
The RO should ensure that its notice 
meets the requirements of Dingess/Hartman 
(cited to above), particularly as regards 
to the assignment of disability ratings 
and effective dates, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA dental examination, by an appropriate 
examiner, at a VA medical facility.

The entire claims file must be made 
available to the examiner designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions, specifically to include the 
veteran's service treatment records which 
reflect treatment for dental trauma.  All 
indicated tests and studies should be 
accomplished (with all results made 
available to the requesting examiner 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

After review of the claims file and 
examination of the veteran, the examiner 
should render an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., there 
is a 50 percent or more probability) that 
that the disability of teeth numbered 2 
and 15 may be attributable to the trauma 
that he reportedly sustained while on 
active duty, in particular June 7, 1967 
helicopter crash.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinion 
expressed, in a printed (typewritten) 
report.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

7.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should adjudicate the claim for service 
connection for teeth numbered 2 and 15 
for treatment purposes.  If the veteran 
fails, without good cause, to report to 
the scheduled examination, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate the claim in 
light of all pertinent evidence (to 
include the transcript of the Board 
hearing) and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  Additionally, 
the SSOC should provide all regulations 
relevant to the veteran's claim, to 
include 38 C.F.R. § 3.381.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


